DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed October 4, 2022 have been fully considered but they are not persuasive. Applicant argues that no anonymization takes place as claimed, as each of the cited references are silent on performing any anonymization. In response, the anonymization is performed by Salganicoff, who encrypts the content usage data ensuring that any interception of said content usage data would not reveal the household ID contained therein (thus the household ID remains anonymous, see page 12 of the office action mailed July 20, 2022).
The obviousness type double patenting rejections of claims 1, 8, and 15 have been withdrawn in light of the properly filed terminal disclaimer received October 4, 2022.
The official notice taken that basing an encryption key on an account number associated with a household was notoriously well known in the art at the time of invention was not traversed by applicant, and is taken as an admission of the fact herein, see MPEP 2144.03(c).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dulac (8,561,096, provided by applicant) in view of Johnson (2007/0011700, of record) and Salganicoff (5,734,720, of record).
Regarding claims 1, 8, and 15, Dulac discloses a method comprising: determining, by a computing device and based on monitoring a household, content usage data corresponding to the household (col. 7 line 4-61) and sending, by the computing device, content usage data (col. 7 line 62 - col. 8 line 20).
Dulac fails to disclose generating anonymized and encrypted content usage data by: anonymizing a first portion of the content usage data that indicates an identity of the household; and encrypting, using an encryption key corresponding to the household, a second portion of the content usage data.
In an analogous art, Johnson teaches associating household IDs with reported content usage data for the benefit of assisting in the distribution of targeted advertising content (paragraphs 0048-0055).
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the method of Dulac to include a first portion in the data that indicates an identity of the household, as suggested by Johnson, for the benefit of assisting content providers in the distribution of targeted advertising content in the future.
Dulac and Johnson fail to disclose generating anonymized and encrypted content usage data by: anonymizing the first portion of the content usage data; and encrypting, using an encryption key corresponding to the household, the second portion of the content usage data.
In an analogous art, Salganicoff teaches encrypting upstream transmissions from a set top box to headend to ensure user privacy (col. 43 line 66 - col. 44 line 33).
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the method of Dulac and Johnson to include encrypting the content usage data prior to sending it, as suggested by Dulac, for the benefit of ensuring user privacy. Encrypting both ‘portions’ of the content usage (the household ID and ‘raw’ or report data) anonymizes said first portion as any interception of the message would not have the means to determine which household is identified.
Further, regarding claim 15, the second computing device comprises at the least the input devices which provide the content usage data to the first device for aggregation (Dulac col. 7 lines 50-61).

Regarding claims 2, 9, and 16, Dulac, Johnson, and Salganicoff disclose the method, apparatus, and system of claims 1, 8, and 15, wherein the first portion of the content usage data indicates an identity of a device associated with the household (television and/or set top box, Johnson paragraphs 0049-0050 and 0057-0059).

Regarding claims 3, 10, and 17, Dulac, Johnson, and Salganicoff disclose the method, apparatus, and system of claims 1, 8, and 15, wherein the second portion of the content usage data indicates content consumed by the household (summary report or raw data, Dulac col. 9 lines 18-26).

Regarding claims 4, 11, and 18, Dulac, Johnson, and Salganicoff disclose the method, apparatus, and system of claims 1, 8, and 15, wherein the anonymized and encrypted content usage data comprises a third portion of the content usage data, and wherein the third portion of the content usage data is not anonymized or encrypted (content is reported using digital packets comprising header information [PSTN], Dulac col. 9 lines 18-26).

Regarding claims 5, 12, and 19, Dulac, Johnson, and Salganicoff disclose the method, apparatus, and system of claims 1, 8, and 15, wherein the encryption key is based on a shared secret (Salganicoff col. 43 line 66 - col. 44 line 33).

Regarding claims 6, 13, and 20, Dulac, Johnson, and Salganicoff disclose the method, apparatus, and system of claims 1, 8, and 15, but fail to disclose wherein the encryption key is based on an account number associated with the household.
Examiner takes official notice that basing an encryption key on an account number associated with a household was notoriously well known in the art at the time of invention. An encryption key can be any unique number accessible to both sender and receiver, and an account number known to both content provider and subscriber is one such number, wherein applying said number as a basis for an encryption key would result in the predictable outcome of producing a useful key allowing for secure communication between the two.
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the method, apparatus, and system of Dulac, Johnson, and Salganicoff to include the encryption key is based on an account number associated with the household.

Regarding claims 7, 14, and 21, Dulac, Johnson, and Salganicoff disclose the method, apparatus, and system of claims 1, 8, and 15, wherein the anonymized and encrypted content usage data, when decrypted using the encryption key, identifies the household (upon decryption, household ID included in the packet will no longer by anonymous).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421